EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Dana M. Zottola on 1/15/2020.
In claims: Please replace claims 20, 32-41 with amended claims 20, 32-41 below:















  
: at least one processor, and at least one memory for storing instructions that 
for each data point of a multi-dimensional stream of data points, the multi-dimensional stream of data points representing objects of a core group of clusters of objects, each data point respectively representing an instance of a first dimension describing a feature of an object within the objects, wherein the core group of clusters of objects is generated based at least in part on a tuning parameter,
 add an object described by the data point to a first cluster of objects within the core group of clusters of objects in response to classifying the object as belonging to the first cluster of objects; 
update properties of the first cluster of objects in response to the adding the object, wherein the updating the properties of the first cluster of objects comprises calculating a first standard deviation of the first cluster of objects for the first dimension; and 
in response to receiving a request via a network for core cluster information, determine whether to update the core group of clusters using the updated properties of the first cluster of objects, wherein the determining whether to update the core group of clusters comprises 
comparing the first standard deviation to a minimum standard deviation for the first dimension; and 
Reply to Office Action of September 3, 2020updating the core group of clusters of objects based on the comparison and the tuning parameter.  

32. (Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by a processor, cause an apparatus to: 
for each data point of a multi-dimensional stream of data points, the multi-dimensional stream of data points representing objects of a core group of clusters of objects, each data point respectively representing an instance of a first dimension describing a feature of an object within the objects, wherein the core group of clusters of objects is generated based at least in part on a tuning parameter, 
add an object described by the data point to a first cluster of objects within the core group of clusters of objects in response to classifying the object as belonging to the first cluster of objects; 4 of 10 LEGAL02/40045241v1Appl. No.: 16/418,267 Amdt. dated December 3, 2020 Attorney Docket No.: 058407/528986 
Reply to Office Action of September 3, 2020 	update properties of the first cluster of objects in response to the adding the object, wherein the updating the properties of the first cluster of objects comprises calculating a first standard deviation of the first cluster of objects for the first dimension; and 
in response to receiving a request via a network for core cluster information, determine whether to update the core group of clusters using the updated properties of the first cluster of objects, wherein the determining whether to update the core group of clusters comprises 
comparing the first standard deviation to a minimum standard deviation for the first dimension; and 


33. (Currently Amended) The 

34. (Currently Amended) The 

35. (Currently Amended) The 

36. (Currently Amended) The 

37. (Currently Amended) The 



39. (Currently Amended) The 

40. (Currently Amended) The 

41. (Currently Amended) A computer implemented method, comprising: 
for each data point of a multi-dimensional stream of data points, the multi-dimensional stream of data points representing objects of a core group of clusters of objects, each data point respectively representing an instance of a first dimension describing a feature of an object within the objects, wherein the core group of clusters of objects is generated based at least in part on a tuning parameter, 
adding, by a computer, an object described by the data point to a first cluster of objects within the core group of clusters of objects in response to classifying the object as belonging to the first cluster of objects; 
updating, by the computer, properties of the first cluster of objects in response to the adding the object, wherein the updating the properties of the first cluster of objects comprises calculating a first standard deviation of the first cluster of objects for the first dimension; and
the determining whether to update the core group of clusters comprises 
comparing the first standard deviation to a minimum standard deviation for the first dimension; and 
updating the core group of clusters of objects based on the comparison and the tuning parameter.















Allowable Subject Matter
Claims 20-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of the record teach wherein:
for each data point of a multi-dimensional stream of data points, the multi-dimensional stream of data points representing objects of a core group of clusters of objects, each data point respectively representing an instance of a first dimension describing a feature of an object within the objects, wherein the core group of clusters of objects is generated based at least in part on a tuning parameter, adding, by a computer, an object described by the data point to a first cluster of objects within the core group of clusters of objects in response to classifying the object as belonging to the first cluster of objects; updating, by the computer, properties of the first cluster of objects in response to the adding the object, wherein the updating the properties of the first cluster of objects comprises calculating a first standard deviation of the first cluster of objects for the first dimension; and  in response to receiving a request via a network for core cluster information, determining, by the computer, whether to update the core group of clusters using the 6 of 10Reply to Office Action of September 3, 2020updated properties of the first cluster of objects, wherein the determining whether to update the core group of clusters comprises comparing the first standard deviation to a minimum standard deviation for the first dimension; and updating the core group of clusters of objects based on the comparison and the tuning parameter (in claims 20, 32, 41). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169